Citation Nr: 0935263	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for coronary artery disease (CAD), 
to include as secondary to service-connected diabetes 
mellitus. 

2.  Entitlement to service connection for residuals of a left 
radial artery graft, to include as secondary to service-
connected diabetes mellitus.

3.  Entitlement to an increased disability rating in excess 
of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
April 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied reopening of service 
connection claim for coronary artery disease (CAD), and 
denied service connection for residuals of left radial artery 
graft harvesting.  Jurisdiction over this matter was 
transferred to the Montgomery, Alabama, RO in approximately 
June 2007.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a June 2009 Travel Board hearing.  A copy of the 
hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claims on appeal was 
submitted subsequent to the issuance of the November 2008 
statement of the case (SOC).  The Veteran waived RO 
consideration of this evidence in June 2009.  See 38 C.F.R. § 
20.1304 (2008).

The issue of entitlement to an increased disability rating 
for diabetes mellitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for CAD was 
denied in a June 1999 rating decision as the competent 
medical evidence did not establish a nexus between his CAD 
and his service nor was CAD a condition presumed to have been 
caused by herbicide exposure.

2.  Evidence submitted since the June 1999 rating decision 
includes information that was not previously considered that 
tends to relate CAD to a service-connected disability of 
diabetes mellitus by way of aggravation, a fact that tends to 
substantiate service connection claim for CAD.

3.  The competent evidence of record establishes that the 
Veteran's CAD was aggravated by his service-connected 
diabetes mellitus.

4.  The competent evidence of record establishes a nexus 
between the Veteran's left radial artery graft residuals and 
his CAD.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection 
for CAD became final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 1999 rating decision 
denying service connection for CAD is new and material and 
the claim is reopened.                        38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The criteria for service connection for CAD, as 
aggravated by service-connected diabetes mellitus, have been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

4.  The criteria for entitlement to service connection for 
residuals of a left radial artery graft, as secondary to 
service-connected CAD, have been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA is not applicable 
where further assistance would not aid the Veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.   
In view of the Board's favorable decisions regarding the 
instant claims, further notice or assistance is not required 
with regard to these claims.

Service Connection Legal Authority

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arteriosclerosis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113;                      
38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.   38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
service connection can be granted under 38 C.F.R. § 3.310, 
for a disability that is aggravated by a service- connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service- connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).   VA has 
amended 38 C.F.R. § 3.310 to explicitly incorporate the 
holding in Allen.   71 Fed. Reg. 52,744-52,747.   With 
chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.   38 C.F.R. § 3.303(b).

If a veteran who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, certain specified diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection may therefore be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

New and Material Evidence Legal Authority

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been 
presented to reopen a claim, the evidence for consideration 
is that which has been presented or secured since the last 
time the claim was finally disallowed on any basis, and not 
only since the last time it was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Factual Background

The Veteran's July 1967 entrance examination and April 1969 
discharge examination were negative for any relevant 
abnormalities.  His service treatment records were negative 
for any symptoms, treatment, or diagnoses of CAD or any other 
heart condition.

Post-service evidence includes complaints of chest pain 
reported in a July 1993 emergency room treatment note, and a 
diagnosis of a myocardial infarction was noted in a discharge 
summary.  A November 1994 private treadmill exercise 
tolerance test was negative for ischemia or arrhythmias.  An 
accompany electrocardiography (EKG) examination revealed 
sinus tachycardia but was noted to be otherwise normal.  
Atherosclerotic cardiovascular disease was diagnosed in an 
August 1997 private discharge summary.  A March 1998 
echocardiogram revealed mild aortic stenosis, trace mitral 
regurgitation and trace tricuspid regurgitation.  Three 
vessel coronary artery bypass graft surgery (CABG) was 
performed in July 2000.

An August 2002 VA diabetes mellitus examination reflected the 
Veteran's complaints of chest pains that occurred two or 
three times per day either with rest or exertion, requiring 
nitroglycerin on occasion.  The Veteran reported being 
diagnosed with diabetes mellitus in 1996.  No heart murmurs, 
gallops or rubs were noted on physical examination.  A 
diagnosis of CAD with a history of myocardial infarction and 
status post three vessel coronary artery bypass graft was 
made.  Following this examination and a review of the 
Veteran's claims file, the examiner opined that it was 
unlikely that the Veteran's CAD resulted as a complication of 
diabetes.  The examiner noted that the Veteran suffered from 
multiple risk factors for CAD including diabetes, tobacco 
abuse, hyperlipidemia and hypertension.  However, the 
examiner found that the Veteran's diabetes "likely 
contribute[d] to the aggravation or worsening of the coronary 
artery disease as evidenced by the need for heart bypass 
surgery."

A December 2002 VA cardiac examination, which was performed 
by the same examiner as the August 2002 VA diabetes mellitus 
examination, opined that it "cannot be said that this 
[Veteran's] diabetes was greater than [a] 50% contributor to 
his coronary artery disease."  The examiner noted that the 
Veteran's tobacco use was "most likely" the greatest 
contributor "in addition to longstanding hypertension and 
hyperlipidemia" to his CAD.  The examiner determined that it 
was "not likely" that the Veteran's diabetes mellitus 
played a "significant role" in his ischemic heart disease 
as to be a "significant contributor" to his need for bypass 
surgery.

An August 2003 letter from the Veteran's VA treating 
physician noted that the Veteran had been diagnosed with 
diabetes mellitus, hyperlipidemia, and CAD.  The examiner 
opined that it was more likely than not that all three 
conditions "are associated."

Following a review of the Veteran's claims file and a 
physical examination, a July 2004 VA examiner opined that it 
was not likely that the Veteran's CAD status post angioplasty 
and bypass surgery was secondary to his diabetes mellitus.  
The Veteran's first symptoms of CAD were noted to have 
occurred prior to his diabetes mellitus diagnosis and were 
more likely secondary to his "long history of tobacco use."  
The examiner opined that the "action of glucose alone seems 
inadequate and unable to account for the excess 
atherosclerosis in those with diabetes" and noted that the 
Veteran's blood sugar was "well-controlled."  His extensive 
history of multiple risks were therefore "more of issue" 
and was not likely that the Veteran's diabetes mellitus 
aggravated his heart condition.  The examiner attributed the 
Veteran's "long history of tobacco use" as the "greatest 
aggravator and contributor" to his heart condition.  In 
addition, the examiner found that it was not likely that 
residuals of the left radial artery graft harvesting were 
secondary to the Veteran's diabetes mellitus as the cause of 
his surgery was due to his heart condition and not 
"directly" due to his diabetes mellitus. 

The Veteran was hospitalized in November 2006 following 
complaints of low blood pressure and dizziness for several 
days.  His treating physician noted that it was thought that 
the Veteran's "poorly controlled diabetes proved to be the 
culprit of the majority of his medical problems."

Angioplasty and stenting of the right coronary artery was 
performed in December 2006.

An October 2007 VA diabetes mellitus examination indicated 
that the Veteran had been diagnosed with the condition in 
1997 after suffering from hypertension for nearly 20 years.  
The examiner noted that the Veteran also suffered from CAD 
and that this condition was not a complication of diabetes 
mellitus as its onset was prior to the onset of diabetes 
mellitus; however, the examiner opined that the Veteran's CAD 
had worsened or been increased by his diabetes mellitus, 
resulting in both a myocardial infarction and stenting since 
his diabetes mellitus diagnosis.  The VA examiner had 
reviewed the Veteran's claims file and performed an 
examination prior to rendering this opinion.

The Veteran's remaining VA treatment records detailed regular 
treatment and monitoring for his various cardiac conditions 
and his diabetes mellitus.

During the June 2009 Travel Board hearing, the Veteran 
testified that he was diagnosed with hypertension within five 
to ten years after being discharged from service and that his 
diabetes symptoms began in the early 1980s.  The Veteran's 
wife testified about the various limitations his physical 
condition has caused.

Analysis of  Reopening and Service Connection 

The RO denied entitlement to service connection for a CAD in 
an unappealed June 1999 rating decision, finding there was no 
competent evidence establishing a nexus between the Veteran's 
CAD and his service, nor was CAD a disorder for which 
presumptive service connection could be granted due to 
herbicide exposure.
  
The evidence considered in the June 1999 rating decision 
included the Veteran's service treatment records, VA 
treatment records dated in September 1998, and various 
private treatment records.

A substantial amount of additional evidence has been received 
since the June 1999 rating decision.  This new evidence 
includes VA treatment records dated through June 2008, 
several VA examinations, and various private treatment 
records.  This newly submitted evidence suggests that the 
Veteran's CAD has been aggravated by his service-connected 
diabetes mellitus.  This additional evidence is therefore new 
and material, and the Veteran's claim for service connection 
for CAD is reopened.

The next question is whether the reopened claim can be 
allowed on the merits.  The Veteran has a current disability 
as he has been diagnosed with CAD, among other conditions.  
His service treatment records are negative for any competent 
evidence of CAD while in service.  Post-service treatment 
records demonstrate extensive treatment for CAD and other 
cardiac conditions beginning in July 1993.  The Veteran 
served in the Republic of Vietnam and, therefore, has been 
presumed to have been exposed to herbicides; he has been 
granted service connection for diabetes mellitus as a result 
of that presumption.  

On the question of relationship to service, the Board finds 
that the evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
CAD is related to his service.  The evidence weighing in 
favor of finding such a nexus includes the August 2002 and 
October 2007 VA examinations.  The August 2002 examination 
found that the Veteran's diabetes mellitus "likely 
contributed to the aggravation or worsening" of his CAD and 
an October 2007 VA examination noting a similar finding.  An 
August 2003 treatment note generally stated that the 
Veteran's diabetes mellitus and cardiac conditions were 
associated.

The evidence against a finding of such a nexus includes the 
December 2002 VA cardiac examiner opinion that the Veteran's 
diabetes mellitus was not "greater than [a] 50% 
contributor" to his CAD and the July 2004 VA examiner's 
opinion that "it was not likely" that the Veteran's CAD was 
secondary to his diabetes mellitus.  The evidentiary standard 
used by the December 2002 VA examiner is incorrect, as 
secondary service connection is provided for a disability 
which is due to or the result of a service-connected disease.  
The term "contributor" itself is ambiguous as it is unclear 
what evidentiary standard the examiner is referring to.  

The July 2004 examiner refers to the Veteran's diabetes 
mellitus as "well-controlled"; however, many subsequent VA 
treatment notes detail the Veteran's continued difficulties 
regulating his blood sugar, his use of insulin to treat his 
condition and his frequent consultation with a dietician.  An 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).   

Neither opinion addressed whether the Veteran's CAD had been 
aggravated by his service-connected diabetes mellitus.  In 
light of the foregoing, the August 2002 and October 2007 VA 
opinions are more probative than the December 2002 and July 
2004 VA opinions and are consequently afforded more weight.

The Veteran underwent CABG in July 2000 as a result of his 
CAD, and his service connection claim for left radial artery 
graft residuals is based upon that surgery.  As his service 
connection claim for CAD is being granted, the claim for 
service connection for left artery graft residuals is also 
being granted. 

In light of the conflicting medical opinions, the Board finds 
that the evidence is at least in equipoise on the question of 
relationship to service.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for 
service connection for CAD and residuals of a left radial 
artery graft residuals have been met.             38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service 
connection for CAD is reopened; and service connection for 
coronary artery disease, as secondary to service-connected 
diabetes mellitus, is granted.

Service connection for residuals of a left radial artery 
graft, as secondary to service-connected CAD, is granted.


REMAND

A November 2007 rating decision denied the Veteran's 
increased rating claim (in excess of 20 percent) for the 
service-connected diabetes mellitus, among other claims.  A 
notice of disagreement filed in January 2008, although the 
disagreement was couched in terms of a request for 
"reconsideration" of this November 2007 rating decision as 
to the denial of increased rating for diabetes mellitus.  The 
Veteran indicated that he was using insulin, restricting his 
diet, and regulating his activities to control his condition, 
thereby entitling him to a 40 percent disability evaluation 
under the rating criteria.  A statement of the case (SOC) has 
not been issued for this claim and one is required.  This 
issue must be remanded to the agency of original jurisdiction 
(AOJ) for the issuance of such a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

Accordingly, the issue of an increased disability rating in 
excess of 20 percent for diabetes mellitus is REMANDED for 
the following action:

The RO/AMC should issue a SOC with regard 
to the issue of entitlement to a 
disability rating in excess of 20 percent 
for diabetes mellitus.  This issue should 
be certified to the Board only if a timely 
substantive appeal is received from the 
Veteran or his representative.  In the 
absence of a timely substantive appeal the 
AMC/RO should close the appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


